DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 17/811,200 filed on 07/07/2022.
3.	Claims 21-40 are pending.  

Claims 21 and 37 are independent claims.  

Specification 
4.	Status of related applications listed on pg. 1 should be updated.
Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 21-23, 25-28 and 37-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 8, 10 and 15 of copending application no 17/392,890 (Patent No. 11,416,242). Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in one claim can obviously be applicable in the corresponding claim. 
The following tables show demonstrates the reason for the rejection:
17/811,200
17/392,890 (Patent No. 11,416,242)
21.  Anon-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for adjusting software versions, comprising:

storing a delta file on a controller having a first version of controller software, wherein


the delta file: is constructed based on differences between multiple first dimensions of the first version of controller software and multiple second dimensions of a second version of controller software, the first dimensions being software representations of the first version of controller software that are different with respect to each other and the second dimensions being software representations of the second version of controller  software that are different with respect to each other; and 

represents changes to segments of current code on the controller; 

receiving a prompt to adjust from the first version of controller software to the second version of controller software; and 

configuring, in response to the prompt and based on the delta file, the second version of controller software for execution on the controller. 

1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for adjusting software versions, comprising: 

storing a delta file adjacent to a first version of controller software on a controller, wherein 


the delta file: is constructed based on differences between multiple dimensions of the first version of controller software and multiple dimensions of a second version of controller software; 
comprises position-independent code; and 







represents changes to segments of current code on the controller; 

receiving a prompt to adjust controller software from the first version to the second version; and 


configuring, in response to the prompt and based on the delta file, the second version of controller software for execution on the controller.

22.  The non-transitory computer-readable medium of claim 21, wherein the first version of controller software is deployed subsequent to the second version of controller software.

3. The non-transitory computer readable medium of claim 1, wherein the second version of controller software is deployed prior to the first version of controller software.

23.  The non-transitory computer-readable medium of claim 21, wherein the controller is configured to link execution of the current code on the controller to execution of an instruction contained in the delta file.

15. The non-transitory computer readable medium of claim 1, wherein the controller is configured to link execution of the current code on the controller to execution of an instruction contained in the delta file.

25.  The non-transitory computer-readable medium of claim 21, wherein configuring the second version of controller software for execution on the controller causes the controller to skip at least one segment of current code on the controller.

5. The non-transitory computer readable medium of claim 4, wherein the memory addresses are updated without interrupting execution of one of the current code segments currently being executed on the controller and without modifying the code segment currently being executed.

26.  The non-transitory computer-readable medium of claim 21, the operations further comprising maintaining a record of software versions previously deployed to the controller.

8. The non-transitory computer readable medium of claim 1, the operations further comprising determining the first version of controller software by examining a record of a software version previously deployed to the controller.

27.  The non-transitory computer-readable medium of claim 26, the operations further comprising determining the first version of controller software by examining the record of software versions previously deployed to the controller.

8. The non-transitory computer readable medium of claim 1, the operations further comprising determining the first version of controller software by examining a record of a software version previously deployed to the controller.

28.  The non-transitory computer-readable medium of claim 21, wherein the delta file is received at the first controller in response to anomalous processing activity of the first controller.

10. The non-transitory computer readable medium of claim 1, wherein configuring the second version of controller software for execution on the controller is in response to an identification of an anomalous behavior associated with the controller.

 37.  A method for performing changes to current controller software, comprising:





storing a delta file on a controller having a first version of controller software, wherein

the delta file: is constructed based on differences between multiple first   dimensions of the first version of controller software and multiple second dimensions of a second version of controller software, the first dimensions being software representations of the first version of controller software that are different with respect to each other and the second dimensions being software representations of the second version of controller  software that are different with respect to each other; and represents changes to segments of current code on the controller; 

receiving a prompt to adjust from the first version of controller software to the second version of controller software; and 

configuring, in response to the prompt and based on the delta file, the second version of controller software for execution on the controller.

1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for adjusting software versions, comprising: 

storing a delta file adjacent to a first version of controller software on a controller, wherein 

the delta file: is constructed based on differences between multiple dimensions of the first version of controller software and multiple dimensions of a second version of controller software; 
comprises position-independent code; and 
represents changes to segments of current code on the controller; 







receiving a prompt to adjust controller software from the first version to the second version; and 


configuring, in response to the prompt and based on the delta file, the second version of controller software for execution on the controller.

38.  The method of claim 37, wherein the delta file includes a plurality of deltas corresponding to different memory addresses of the first controller. 
4. The non-transitory computer readable medium of claim 1, wherein the delta file is configured to update memory addresses in the controller.



Allowable Subject Matter

7.	Claims 21-40, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, adjusting a software versions by configuring, in response to receiving a prompt to adjust controller software from the first version to a second version based on a delta file, wherein the second version of controller software  is for execution on the controller, wherein the delta file: is constructed based on differences between multiple first dimensions of the first version of controller software and multiple second dimensions of a second version of controller software, and the first dimensions being software representations of the first version of controller software that are different with respect to each other and the second dimensions being software representations of the second version of controller software that are different with respect to each other and represents changes to segments of current code on the controller. The art of record does not expressly disclose such features.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Wei   et al.		9128797

Buga et al.		20140282470

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193